DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed 06/16/2022. Claims 1 and 3-4 are amended. Claims 1-4 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 06/16/2022, with respect to the objections to the drawings, specification and claim 1 have been fully considered and are persuasive.  The objections to the drawings, specification and claim 1 have been withdrawn. 
Applicant’s arguments, see pg. 9, filed 06/16/2022, with respect to the rejections of claims 3 and 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections of claims 3 and 4 under 35 U.S.C. 112(b) have been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed. See reasons for allowance in the non-final rejection mailed on 03/18/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771